DENNIS, J.
I am of the opinion that the defendants are guilty under the fifth count in the indictment, to wit: Of keeping a place for the purpose of betting upon the results of horse races other than upon regular race tracks in this State under the conditions allowed by the statute.
It is true that the decisions are conflicting upon the construction of similar statutes, but I think the decided weight of authority, and certainly of principle is in favor of this view. In my opinion, the whole method of conducting the business, as shown by the evidence, is nothing but a fraudulent scheme to evade the law — too palpably transparent to deceive any one. The reasoning in the case of Williams vs. State, 21 S. W. Rep. 662, is, in my judgment, conclusive; and I also rely upon Commonwealth vs. Healey, 32 N. E. Rep. 656; People vs. Weithof, 53 N. W. Rep. 784; State vs. Townsend, 50 Mo. Appeals, 690.